2016 IL 117911



                                        IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS



                                   (Docket No. 117911)

         THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. TERRILL
                          CHAMBERS, Appellee.


                              Opinion filed January 22, 2016.



        CHIEF JUSTICE GARMAN delivered the judgment of the court, with opinion.

         Justices Freeman, Thomas, Kilbride, Karmeier, Burke, and Theis concurred in
     the judgment and opinion.



                                        OPINION

¶1        A search warrant was served at a home belonging to defendant Terrill
     Chambers’ mother. He was found inside, along with a large quantity of cocaine,
     cash, weapons, and ammunition. The circuit court of Cook County denied his
     repeated requests for a hearing pursuant to Franks v. Delaware, 438 U.S. 154
     (1978). After a jury trial, he was convicted of armed violence and unlawful
     possession of a controlled substance with intent to deliver and sentenced to
     consecutive terms of 25 and 45 years’ imprisonment. On appeal, he argued that the
     trial court erred by denying his request for a Franks hearing. The appellate court
     held that the trial court should have conducted a Franks hearing and remanded to
     allow the trial court to conduct the hearing and to determine whether the search
     warrant was properly issued. 2014 IL App (1st) 120147. This court allowed the
     State’s petition for leave to appeal pursuant to Illinois Supreme Court Rule 315
     (eff. July 1, 2013). For the reasons that follow, we affirm.



¶2                                        BACKGROUND

¶3       On April 19, 2007, Markham police officer Tony DeBois filed a complaint for a
     search warrant for the house at 15227 Parkside in Markham, Illinois, and for any
     safe or lockbox within the residence. In support of the warrant application, DeBois
     and a confidential informant identified as “John Doe” signed the complaint and
     swore to the truth of its contents in the presence of the judge.

¶4       In the complaint, DeBois stated that he had been a police officer for 11 years
     and that he was assigned to a tactical gang and narcotics unit. In that role, he had
     been investigating suspected narcotics sales from the 15227 Parkside address for
     three months based on numerous calls about marijuana being sold there by
     defendant.

¶5       The complaint further stated that at about 4:30 p.m. the previous day, near
     15110 Cherry Street, Doe and two other men were detained by police and then
     transported to the Markham police department. At the time of his arrest, Doe was in
     possession of six plastic bags of marijuana that he stated he had purchased earlier
     that afternoon from defendant at the Parkside address for $60.

¶6       The complaint also stated that Doe was known to the officer because he had
     previously assisted him in other narcotics and weapons cases. According to the
     complaint, Doe told the officer that he knew defendant and had been inside the
     Parkside residence on several occasions and that he had seen cannabis and firearms
     there. Further, DeBois stated that the informant identified defendant’s mug shot
     and signed the photograph on the back. 1

¶7       Later that morning, officers from the Illinois State Police, the Cook County
     sheriff’s department, and the Markham police department, including Officer
     DeBois, served the search warrant. Inside the home, they found defendant, along
     with a quantity of cannabis, two large bags of cocaine weighing 1718.4 grams in
     total, and approximately $52,000 in cash. In addition, the officers discovered

        1
         No signed mug shot is in the record.
                                                -2-
       jewelry valued at almost $69,000, several types of ammunition, and firearms
       including: a loaded AK-47 assault rifle, a Taurus .40-caliber handgun, a Glock
       .40-caliber pistol with an extended 29-round magazine, a Marlin lever-action
       .22-caliber rifle, a .410-gauge shotgun, a 12-gauge semiautomatic shotgun, a
       .45-caliber semiautomatic rifle, and a .38-caliber snub-nosed revolver.

¶8         Defendant, who was alone in the house at the time of the search, was arrested
       and was later charged by indictment with 36 counts of armed violence, nine counts
       of unlawful use of a weapon by a felon, two counts of unlawful use of a weapon
       based on his possession of a “machine gun,” one count of possession of a controlled
       substance with intent to deliver (over 900 grams of cocaine), one count of
       possession of a controlled substance, one count of possession of cannabis with
       intent to deliver, and one count of possession of cannabis.

¶9         Defendant filed a motion for a Franks hearing alleging that the officer either
       knew that the allegations in the complaint were false or that he made the statements
       with reckless disregard for the truth. Specifically, defendant claimed that the
       officer’s statements that the informant had been known to him for over one year
       and that the informant had assisted in other cases were false because the officer had
       been employed by the Markham police department for only three days when he
       applied for the warrant. Similarly, the officer’s statement that he had been
       conducting narcotics-related investigations regarding the 15227 Parkside address
       for “the past 3 months” was also false because the officer was not employed in
       Markham during that time. In addition, defendant asserted that he had been at
       another location at the time Doe claimed to have purchased marijuana from him at
       15227 Parkside. Defendant submitted affidavits from his mother, stepfather,
       girlfriend, and a family friend. In sum, the affidavits averred that defendant was at
       the residence he shared with his mother and stepfather at 3031 Sherwood Avenue in
       Markham, doing plumbing work with his stepfather, at the time of the alleged sale
       of marijuana at the house on Parkside. His mother stated that she had recently
       inherited the home on Parkside and that it was undergoing rehabilitation by a
       contractor.

¶ 10      Defendant also asked the trial court to take judicial notice that there is no
       Cherry Street in Markham, so the officer could not have stopped Doe’s car there.
       He provided exhibits showing that there is a Cherry Lane in Markham, but it ends
       south of 152nd Street; thus, the 15100 block of Cherry Lane does not exist. The


                                               -3-
       land immediately north of 152nd Street is a heavily-wooded park, with no
       automobile access.

¶ 11       The State’s response did not address the specific allegations of falsehoods in
       the complaint. Rather, the State argued that because the informant appeared with
       the officer at the warrant hearing, this case “clearly falls outside the scope of
       Franks,” so the court “need not address whether the defendant made a substantial
       preliminary showing that statements in the complaint were either deliberately false
       or made with reckless disregard of the truth.”

¶ 12       The court granted defendant’s motion for a Franks hearing. The court noted
       that although all but one of the affidavits offered by defendant were by members of
       his family, one affidavit was from an unrelated family friend who worked as a
       dispatcher for a law enforcement agency. In addition, the stop could not have
       occurred at the address listed in the complaint; that address would have placed the
       stop “in the middle of a forest preserve.” This led to the court’s conclusion that the
       warrant affidavit, “contains deliberately included falsehoods or there was a reckless
       disregard for the truth.”

¶ 13       The case was transferred to another judge who set a date in July 2010 for the
       Franks hearing. On the scheduled hearing date, the State filed a motion to
       reconsider, arguing that defendant had not made the requisite preliminary showing
       to entitle him to a Franks hearing for two reasons. First, the incorrect Cherry Street
       address in the warrant application was due to two typographical errors, one in the
       name of the street and the other in the number of the address. The arrest report
       showed that the traffic stop occurred at 15410 Cherry Lane, which, the State
       asserted, is a real Markham address. Further, the individual who provided the only
       affidavit from a nonfamily member claimed that she saw defendant at the
       Sherwood Avenue house between 11 a.m. and 2:30 p.m. on the day that Doe
       claimed to have purchased marijuana from him at about 4:30 p.m. Only his
       stepfather’s and girlfriend’s affidavits claimed to have seen him there in the late
       afternoon.

¶ 14       Defendant responded that the motion to reconsider, filed a year and a half after
       the motion for a Franks hearing was granted, was untimely. On the merits,
       defendant argued that he had made the requisite substantial preliminary showing.

¶ 15       In granting the motion to reconsider, the court noted that it was following the
       rule established in People v. Gorosteata, 374 Ill. App. 3d 203 (2007) (Franks
                                               -4-
       hearing is not required when the confidential informant appeared in court at the
       warrant proceeding).

¶ 16       Defendant filed a second motion seeking a Franks hearing, in which he
       reiterated his original arguments and also asserted that the signatures of “John Doe”
       on the warrant complaint and on the mug shot did not match and that the police did
       not keep a file on the confidential informant.

¶ 17       The second Franks motion was also accompanied by the video-recorded
       statement of Aaron Lindsey, who was a 17-year-old high school senior at the time
       of his arrest on April 18, 2007. Lindsey stated that after he left school that
       afternoon, driving his mother’s car, he picked up two friends, Miles Copeland and
       Jeron Cotton. Copeland was behind the wheel, and they were smoking marijuana in
       the car before they were stopped on Cherry Lane by two plainclothes officers in an
       unmarked police car. The officers found six plastic bags of marijuana and a
       handgun in the car, and the three men were arrested and taken to the Markham
       police department. After several hours in lockup, Lindsey was questioned by one of
       the arresting officers and another officer. He explained that the gun belonged to his
       stepfather and that he had purchased the marijuana at school. He did not tell the
       officers that he bought the marijuana from defendant; he did not identify or sign a
       mug shot of defendant; he did not sign an affidavit for a search warrant; and he did
       not appear before the judge who issued the search warrant. He did not meet or
       speak to Officer DeBois during this entire process.

¶ 18       Lindsey, who is defendant’s cousin, stated that defendant told him that he had
       learned through discovery that the alleged informant was stopped on Cherry Lane
       on April 18, 2007, and that he had both marijuana and a gun in the car. Because
       these circumstances matched the circumstances of Lindsey’s arrest, he and
       defendant began to suspect that Lindsey was the alleged confidential informant
       who was purported to have provided the basis for the search warrant. They
       concluded that the police must have identified him, without his knowledge or
       cooperation, as the source of the information used to obtain the warrant.

¶ 19       Lindsey’s account is corroborated at least in part by a Markham police
       department Offense/Incident Report dated April 18, 2007, at 16:45 hours. The
       reporting officer, a D. Walker, stated that he observed a vehicle improperly parked
       in the roadway on Cherry Lane. The driver was not wearing a seatbelt. The vehicle
       sped away and then stopped in front of 15410 Cherry Lane. Three occupants exited

                                               -5-
       the vehicle and attempted to walk away, despite the officers’ instructions to remain
       in the vehicle. When they were stopped, green plant material was observed on the
       shirts of all three subjects and an “extremely strong odor of cannabis” was coming
       from inside the car. More green plant material was observed in plain view on the
       front seats and floorboards of the car. A search revealed a plastic bag containing six
       plastic bags of marijuana. The three occupants of the vehicle were arrested. 2

¶ 20       In addition, defendant’s second Franks motion alleged that Officer DeBois’s
       statement in the warrant complaint that he was a Markham police officer with 11
       years’ experience was false because he failed to disclose that he had previously
       been dismissed from the Harvey police department and was not employed as a
       police officer for a significant period of time prior to joining the Markham police
       department only days before defendant’s arrest.

¶ 21       The State denied that Aaron Lindsey was the confidential informant upon
       whose information the warrant application was based and urged the court to reject
       any reliance on Lindsey’s statement because he was defendant’s cousin and
       defendant had transported Lindsey to his lawyer’s office to give the recorded
       statement.

¶ 22       The court denied defendant’s motion, finding Lindsey’s statement not credible
       and again relying on Gorosteata, stating that the “affidavit is sufficient on its face
       for probable cause.”

¶ 23       After this court denied defendant’s motion for a supervisory order, he filed a
       third motion for a Franks hearing, this time attaching an affidavit from Miles
       Copeland, who stated that he had been behind the wheel of Lindsey’s car at the time
       of the stop on Cherry Lane. As he and the two other men were being escorted in to
       the police station, Lindsey told him that he would take the “wrap” [sic] for the
       “weed” and for the gun, which was registered to Lindsey’s stepfather.

¶ 24       Copeland stated that he had been the John Doe witness and that he had signed a
       false affidavit because Officer DeBois threatened him with five years in prison if he
       did not do so. He claimed that he and Lindsey had acquired the six bags of
       marijuana in an armed robbery, not from the defendant. He stated that he did not
       know the defendant and had not visited him at the Parkside address. Copeland
       further stated that he was never an informant for the police before this arrest and
           2
            The record contains only one page of the report, although it indicates that it continues onto
       another page.
                                                     -6-
       that Officer DeBois knew that the statements in the affidavit presented to the
       issuing judge were false and perjurious.

¶ 25       Copeland asserted in his affidavit that Officer DeBois took him to the Markham
       courthouse for the warrant hearing and on the way there “kept schooling” him as to
       what he was expected to say and do. When he was brought before the judge, he
       raised his right hand and was sworn in. The judge told him that if he was lying, he
       faced three to five years in prison for perjury. He signed the forms that were placed
       in front of him and was taken back to the police station.

¶ 26       At the hearing on this motion, the State pointed out that the Copeland affidavit
       contradicted the Lindsey sworn statement. In addition, the State argued that under
       Gorosteata no Franks hearing will be granted when the informant appeared before
       the judge at the warrant proceeding. The court denied the defendant’s third Franks
       motion, again relying on Gorosteata.

¶ 27       The State nol prossed all but eight counts of armed violence and one count of
       possession of a controlled substance with intent to deliver. At trial, defendant
       presented no evidence. The jury found him guilty of four counts of armed violence,
       deadlocked on one count, and acquitted him on three counts. The jury also found
       him guilty of the narcotics charge. The court sentenced defendant to 25 years in
       prison for the armed violence convictions and 45 years for the narcotics conviction,
       the sentences to run consecutively.

¶ 28       On appeal, he argued that the trial court erred by denying him a Franks hearing
       and that his sentence was excessive. Applying an abuse of discretion standard, the
       appellate court rejected the premise that a Franks hearing is never warranted if the
       informant who provides information necessary to the issuance of the warrant
       appears before the magistrate. 2014 IL App (1st) 120147, ¶ 16. Rather, the
       appellate court concluded, the informant’s appearance and testimony before an
       issuing judge is “but one factor to consider in determining whether to grant a
       Franks hearing, but it does not categorically preclude the court from holding a
       Franks hearing.” Id. ¶ 15. Thus, the court held, if a defendant “has evidence that the
       affiant-officer acted intentionally or with reckless disregard for the truth by
       presenting a warrant affidavit with false allegations, he should be given the
       opportunity to present that evidence before the trial court.” Id. ¶ 17.

¶ 29      Applying these principles to the facts of the present case, the appellate court
       found that the affidavits submitted by the defendant “raise a question of
                                               -7-
       defendant’s presence at the relevant address at the time of the incident and are
       sufficiently detailed to subject the affiants to the penalties of perjury if their
       allegations are untrue.” Id. ¶ 21. In addition to the alibi affidavits, defendant “also
       submitted an affidavit from the purported confidential informant, Copeland, who
       explicitly averred that he made false allegations against defendant because he was
       threatened by Officer DeBois.” Id. Copeland’s affidavit, if believed, meets the
       standard of a sufficient showing that the officer “had knowledge that the allegations
       in the complaint for a search warrant were false.” Id. Thus, the court concluded, the
       defendant should be afforded the opportunity to present this evidence at a Franks
       hearing. Id. The appellate court held that the trial court abused its discretion by
       failing to hold an evidentiary hearing to determine the credibility of the affiants and
       to resolve the inconsistencies between the Lindsey and Copeland affidavits. Id.
       ¶ 22.



¶ 30                                       ANALYSIS

¶ 31       As appellant before this court, the State argues that the appellate court’s
       decision should be reversed for two reasons. First, the State argues for the adoption
       of a bright-line rule that the appearance of the nongovernmental confidential
       informant before the judge prior to the issuance of a search warrant completely
       removes this case from the ambit of Franks. Second, the State argues that even if
       the appearance of the informant before the issuing judge does not necessarily
       preclude a Franks hearing, the appellate court in the present case failed to give
       proper deference to the trial court’s decision to deny a Franks hearing.

¶ 32       Defendant argues that the proper standard of review of the denial of a Franks
       hearing is de novo. Further, he argues that, as a matter of law, his request for a
       Franks hearing comes well within the ambit of the rule enunciated by the Supreme
       Court in Franks. Finally, he argues that the appellate court properly found that he
       has made a sufficient showing to warrant a Franks hearing.



¶ 33                      The Ambit of the Rule of Franks v. Delaware

¶ 34      In Franks, the issue presented was whether “a defendant in a criminal
       proceeding ever [has] the right, under the Fourth and Fourteenth Amendments,
       subsequent to the ex parte issuance of a search warrant, to challenge the
                                             -8-
       truthfulness of factual statements made in an affidavit supporting the warrant.”
       Franks, 438 U.S. at 155.

¶ 35       The Court held that “where the defendant makes a substantial preliminary
       showing that a false statement knowingly and intentionally, or with reckless
       disregard for the truth, was included by the affiant in the warrant affidavit, and if
       the allegedly false statement is necessary to the finding of probable cause, the
       Fourth Amendment requires that a hearing be held at the defendant’s request.” Id.
       at 155-56. This rule, the Court stated, maintains the traditional “presumption of
       validity with respect to the affidavit supporting the search warrant.” Id. at 171.
       Thus, the “challenger’s attack must be more than conclusory and must be supported
       by more than a mere desire to cross-examine. There must be allegations of
       deliberate falsehood or of reckless disregard for the truth, and those allegations
       must be accompanied by an offer of proof.” Id.

¶ 36       The Court emphasized that the rule it announced in Franks “has a limited
       scope, both in regard to when exclusion of the seized evidence is mandated, and
       when a hearing on allegations of misstatements must be accorded.” Id. at 167.
       Further, the “deliberate falsity or reckless disregard whose impeachment is
       permitted today is only that of the affiant, not of any nongovernmental informant.”
       Id. at 171.

¶ 37       This court considered the issue in a case involving a warrant application based
       on an informant’s tip in People v. Lucente, 116 Ill. 2d 133 (1987). The defendant,
       who was charged with possession of a controlled substance with intent to deliver,
       filed a motion for a Franks hearing, seeking to quash the warrant and arrest and to
       suppress the seized evidence. Id. at 140. In support of his motion, he alleged that the
       officer’s affidavit in support of the warrant application contained intentional
       misrepresentations, specifically that a confidential informant had told the officer
       that he purchased marijuana from the defendant at his apartment at 8:30 p.m. the
       previous evening. Id. at 139-40. The officer’s affidavit also stated that the
       informant had provided information in eight previous cases, each leading to an
       arrest and five resulting in convictions. Id. at 140. The defendant’s motion was
       supported by affidavits from himself, his sister, and his wife stating that they were
       together at the sister’s home at the time of the alleged sale to the informant. Id. The
       circuit court granted the motion, held a Franks hearing, quashed the warrant, and
       suppressed the evidence seized. Id. at 139. The appellate court affirmed, as did this
       court. Id. at 155.
                                                -9-
¶ 38       The first issue this court addressed was the State’s contention that the defendant
       should not have been granted a Franks hearing because he failed to make the
       requisite substantial preliminary showing, which we called the “linchpin” of the
       Franks procedure. Id. at 147. After noting the presumption of validity regarding the
       affidavit supporting a search warrant, we noted that this case differed from Franks
       in one crucial respect: “the warrant affidavit [in the present case] was based entirely
       on information furnished by a confidential informant.” (Emphasis omitted.) Id. at
       147-48. We observed that “the defendant’s preliminary showing is in the nature of
       an alibi, tending to establish that someone—either the informant or the
       officer—fabricated the transaction described in the warrant affidavit.” Id. at 148.

¶ 39       The State’s position was that the defendant’s showing was insufficient because
       it did not negate the possibility that it was the informant, rather than the officer,
       who was the source of the false statement. Id. This court noted that if this were the
       requirement, an alibi, no matter how strong, would never be sufficient to justify a
       Franks hearing because the source of a falsehood in the warrant complaint could
       not be determined without a Franks hearing. Id.

¶ 40       Rejecting such a framework, this court declined to apply Franks “so inflexibly
       as to make hearings unattainable.” Id. at 149. In keeping with the purpose of
       Franks, “to provide meaningful, albeit limited, deterrence of and protection against
       perjurious warrant applications,” this court held that “Franks does not require
       defendants faced with anonymous-informant-based warrants to do the impossible.
       As a preliminary matter, the defendant cannot be required to establish what an
       anonymous, perhaps nonexistent, informant did or did not say.” Id. at 150.

¶ 41       What is required is that the defendant’s preliminary showing be more than a
       mere request and more than an unsubstantiated denial. Id. at 151. However,
       because the defendant’s burden at the Franks hearing itself is preponderance of the
       evidence, the preliminary showing may, logically, be something less. Id. at 151-52.
       This court did not precisely define this threshold, except to say that it “lies
       somewhere between mere denials on the one hand and proof by a preponderance on
       the other.” Id. at 152.

¶ 42       Lucente differs from the present case in one vital respect. While Lucente
       involved allegedly false statements attributed by the officer to a confidential
       informant, the informant did not appear at the hearing on the warrant application.


                                               - 10 -
       The appellate court, however, has considered several cases in which the informant
       did appear.

¶ 43       The State urges us to adopt the bright-line rule set out by the appellate court in
       People v. Gorosteata, 374 Ill. App. 3d 203 (2007). In that case, a police officer’s
       complaint for issuance of a search warrant stated that the officer had spoken to a
       “concerned citizen,” who had told him that he had purchased marijuana from the
       defendant at a specific address on a specific date. Id. at 205-06. The concerned
       citizen, identified as John Doe, accompanied the officer when he presented his
       complaint to the circuit court. Id. at 206.

¶ 44       Prior to trial, the defendant filed a motion for a Franks hearing; the motion was
       accompanied by affidavits from the defendant and several family members. The
       gist of the affidavits was that the family was gathered at the address on that date to
       celebrate a child’s birthday and that no one else came to the apartment on that date
       to be shown, smoke, or purchase marijuana. Thus, the defendant averred, the
       officer relied on the informant’s account in reckless disregard of the truth. Id.

¶ 45       The appellate court acknowledged the purpose of allowing Franks hearings is
       to deter police misconduct, but noted that Franks itself was concerned with
       deliberate falsity or reckless disregard of the truth by the affiant police officer,
       “ ‘not of any nongovernmental informant.’ ” Id. at 212 (quoting Franks, 438 U.S. at
       171). The court also quoted United States v. Owens for the proposition that “ ‘[i]t is
       not enough to show that the informant lied to an unsuspecting affiant, or that an
       affiant’s negligence or innocent mistake resulted in false statements in the
       affidavit.’ ” Id. (quoting United States v. Owens, 882 F.2d 1493, 1499 (10th Cir.
       1989)).

¶ 46       The court rejected the defendant’s claim of error on two separate bases. First,
       the affidavits were “suspect to begin with, since they all derive[d] from family
       members,” and they did not preclude the possibility of the narcotics transaction that
       John Doe recounted to the officer because they did not assert that the defendant was
       constantly in the company of family members on the date in question. Id. at 212-13.
       This alone would have been a sufficient basis for affirming the trial court’s denial
       of defendant’s motion for a Franks hearing. Id. at 213.

¶ 47      The court nevertheless considered the fact that “John Doe personally testified
       before the magistrate at the time [the officer] applied for the search warrant.” Id.
       This fact, the court concluded, “removed this case from the ambit of Franks.” Id.
                                               - 11 -
       The court reasoned that “when a nongovernmental informant is personally brought
       before the magistrate to testify to the facts that will establish probable cause in a
       warrant, the burden of determining the reliability of the informant then shifts to the
       court and away from law enforcement personnel.” Id.

¶ 48       Thus, even if the officer avoided making any representations about the
       reliability of the informant because he was “an unknown quantity to police,” any
       failure to elicit information from the informant that would have tested his
       credibility “ ‘lies with the issuing magistrate and not with the law enforcement
       officers.’ ” (Emphasis omitted.) Id. at 214 (quoting State v. Jensen, 915 P.2d 109,
       116 (Kan. 1996)). As a result, Franks “ ‘does not apply in such instances because
       there exists no governmental misconduct that could be detected or deterred by a
       Franks hearing.’ ” Id. (quoting State v. Moore, 773 P.2d 96, 98 (Wash. Ct. App.
       1989) (Franks hearing is not required even if the testimony of nongovernmental
       affiant is later shown to have been intentionally false or gathered in a manner that
       would have been unconstitutional if done by a governmental agent)).

¶ 49       Finally, the appellate court noted one of its own earlier decisions in which it
       held that when an informant appears before the magistrate, “it is not even necessary
       for the police to corroborate the informant’s account since ‘the judge issuing the
       search warrant ha[s] an opportunity to *** determine the basis of [the informant’s]
       knowledge.’ ” Id. (quoting People v. Phillips, 265 Ill. App. 3d 438, 448 (1994)).

¶ 50       Another division of the same district of the appellate court reached a different
       result in People v. Caro, 381 Ill. App. 3d 1056 (2008). The defendant was charged
       with unlawful use of a weapon after a search of his apartment revealed a shotgun
       with a barrel measuring less than 18 inches. Id. at 1058. The search had been
       conducted pursuant to a warrant obtained based on information provided by a John
       Doe informant, who claimed to have purchased cocaine from the defendant at his
       apartment on a particular date. The officer who submitted the complaint and
       affidavit for the search warrant brought John Doe before the judge, who
       interviewed him, under oath, for approximately ten minutes regarding the facts
       alleged in the warrant application. Id. at 1057-58.

¶ 51       The trial court granted the defendant’s motion for a Franks hearing, which was
       supported by the defendant’s own affidavit and affidavits from his two roommates,
       one of whom, David, was also his brother. Id. at 1058-59. As in Gorosteata, these
       affidavits offered an alibi for the date of the purported drug sale. The defendant

                                               - 12 -
       stated that the night before the alleged drug sale, he had gone to bed at about
       10 p.m. He woke at 6:30 a.m. and left for work at 7 a.m. At approximately 7:30
       p.m., he returned from work. His roommates were home when he arrived; he ate
       dinner, watched television, and went to bed. No one came to the apartment that
       evening. Id. at 1058.

¶ 52      His brother’s affidavit stated that he, too, had gone to bed early. He got up at
       3:30 a.m. and left for his job as a machine operator at 4 a.m. He worked until 1:30
       p.m. and returned home to an empty apartment at 2 p.m. The third roommate came
       home at 4 p.m., and the two men cooked dinner and watched television until he
       went to bed about 7:30 p.m. He heard defendant enter the apartment at about 8 p.m.
       He did not see anyone else in the apartment on that date. Id. at 1059.

¶ 53       The third roommate stated in his affidavit that he woke up at 6:15 a.m. on the
       date of the alleged drug sale and left for work at 6:45. He returned home about 4
       p.m. and made dinner and watched television with David. The defendant returned
       to the apartment as he was getting ready to go to bed. No one, other than he and his
       two roommates, was in the apartment on that date. Id.

¶ 54       Based on these three affidavits, the trial court granted the motion for a Franks
       hearing. After the hearing, the trial court granted the defendant’s motion to quash
       the search warrant and suppress evidence. Id. at 1061. On appeal, the State, relying
       on Gorosteata, argued that the trial court erred as a matter of law by granting a
       Franks hearing when the informant had personally testified at the hearing on the
       warrant application.

¶ 55       The appellate court rejected the State’s argument that this case fell outside the
       scope of Franks, holding that the informant’s testimony at the warrant hearing does
       not categorically preclude a Franks hearing. Id. at 1065. Rather, the court
       concluded, such a rule would defeat the purpose of Franks “by allowing a warrant
       affidavit, revealed after the fact to contain a deliberately or recklessly false
       statement, to stand beyond impeachment as long as the nongovernmental informant
       testified before the judge issuing the search warrant.” Id. at 1066. Further, “Franks
       simply contains no language precluding an attack on the warrant affidavit when a
       nongovernmental informant testifies before the issuing judge.” Id. The appellate
       court not only rejected the State’s position that the case fell outside the scope of
       Franks, it also ruled on the merits that the trial court did not err by granting a
       Franks hearing. Id. at 1063.

                                              - 13 -
¶ 56      The defendant urges this court to reject the rigid approach of Gorosteata and to
       adopt the more flexible approach of Caro, which would look at the substance of the
       Franks motion and supporting documents to determine whether the defendant has
       made the required substantial preliminary showing.

¶ 57       The State argues that this approach would undermine the purpose of Franks,
       which is to deter police misconduct in the obtaining of search warrants. According
       to the State, when a warrant is procured based on a false statement made by an
       informant, the officer satisfies his obligation by bringing the informant to court and
       subjecting him to questioning under oath by the issuing judge. The judge, not the
       officer, should question the basis of the informant’s knowledge and determine his
       credibility. The State further insists, without explanation, that the Caro rule will
       actually discourage officers from bringing informants to a judge for questioning.

¶ 58       In the present case, the informant appeared with Officer DeBois at the warrant
       proceeding, was sworn in, and signed the affidavit as “John Doe” in the presence of
       the court. There is some disagreement about what else occurred during the hearing.
       The informant, now tentatively identified as Copeland, states in his affidavit that he
       was not questioned by the judge and did not actually testify. Indeed, he claims that
       he was specifically instructed by the officer not to speak. In its reply brief, the State
       asserts that it “strains credulity to believe that any judge would place a confidential
       informant under oath and then issue a search warrant based on that informant’s
       information without asking him any questions.” At oral argument, the State’s
       position was that the judge “almost certainly asked the affiant” about the
       underlying facts and, therefore had the opportunity to test the veracity of his
       allegations.

¶ 59       Under the reasoning of Gorosteata, however, it would not matter whether the
       informant actually testified or even that he remained silent because he was directed
       to do so by an officer who intentionally falsified the information in the warrant
       affidavit. Once the officer presented the informant to the court, the burden of
       finding the truth would have been entirely on the court. Gorosteata, 379 Ill. App.
       3d at 213.

¶ 60       We decline to adopt such a rule, which would shield police misconduct such as
       conspiring with an informant or coercing an informant into making false statements
       in an affidavit or in testimony to the court. Such a rule would undermine the
       purpose of Franks.

                                                - 14 -
¶ 61       In Franks, the Court noted that the warrant requirement of the fourth
       amendment is predicated on the assumption that there will be a “truthful showing”
       to the issuing court, from which it can determine whether probable cause exists.
       “This does not mean ‘truthful’ in the sense that every fact recited in the warrant
       affidavit is necessarily correct, for probable cause may be founded upon hearsay
       and upon information received from informants, as well as upon information within
       the affiant’s own knowledge that sometimes must be garnered hastily. But surely it
       is to be ‘truthful’ in the sense that the information put forth is believed or
       appropriately accepted by the affiant as true.” Franks, 438 U.S. at 165. “Because it
       is the magistrate who must determine independently whether there is probable
       cause, [citations], it would be an unthinkable imposition upon his authority if a
       warrant affidavit, revealed after the fact to contain a deliberately or recklessly false
       statement, were to stand beyond impeachment.” Id.

¶ 62       The Court acknowledged the reality that the warrant “hearing before the
       magistrate not always will suffice to discourage lawless or reckless misconduct.
       The pre-search proceeding is necessarily ex parte ***. The usual reliance of our
       legal system on adversary proceedings itself should be an indication that an
       ex parte inquiry is likely to be less vigorous. The magistrate has no acquaintance
       with the information that may contradict the good faith and reasonable basis of the
       affiant’s allegations. The pre-search proceeding will frequently be marked by haste,
       *** [and the] urgency will not always permit the magistrate to make an extended
       independent examination of the affiant or other witnesses.” Id. at 169.

¶ 63       We, therefore, reject the bright-line rule of Gorosteata and hold that the
       presence of the informant at the ex parte hearing on the warrant application does
       not, standing alone, foreclose the possibility of a Franks hearing. When the
       defendant claims intentional, knowing, or reckless conduct by the affiant officer
       resulting in the presentation of false information to the issuing judge, the presence
       of the informant who allegedly provided that information is merely a factor to be
       considered when deciding whether a substantial preliminary showing has been
       made. Thus, Gorosteata, 374 Ill. App. 3d 203, and all cases applying the rule
       enunciated therein are hereby overruled.




                                                - 15 -
¶ 64                                    Standard of Review

¶ 65       Before considering whether the defendant made such a showing, we must
       address the parties’ dispute over the standard of review to be applied to a trial
       court’s ruling on a defendant’s motion for a Franks hearing. This court has not had
       occasion to specifically identify the standard of review, although the appellate court
       has stated that the abuse of discretion standard is appropriate. Caro, 381 Ill. App.
       3d at 1062; Gorosteata, 374 Ill. App. 3d at 212. The State argues that this court
       should expressly hold that the abuse of discretion standard applies.

¶ 66       The defendant responds that the first stage of the Franks process, in which the
       court determines whether a full Franks hearing is warranted, is a “pleadings-based
       inquiry” and that because the trial court is in no better position than a reviewing
       court to evaluate the sufficiency of the allegations, no deference to the trial court is
       required. He compares this inquiry to the first stage of postconviction proceedings,
       in which the trial court determines whether the allegations raised in the
       postconviction petition are frivolous and patently without merit, a legal
       determination not afforded any deference on review. See People v. Hodges, 234 Ill.
       2d 1, 9 (2009). The defendant also argues that some federal circuits apply de novo
       review to a district court’s denial of a request for a Franks hearing. See, e.g., United
       States v. Ritter, 752 F.2d 435, 439 (9th Cir. 1985) (“The decision to hold a Franks
       hearing is a determination about the legal sufficiency of a set of allegations ***.
       This decision should be reviewed de novo.”); United States v. Mueller, 902 F.2d
       336, 341 (5th Cir. 1990) (“The denial of a Franks hearing is reviewed de novo.”).

¶ 67       The State disputes this assertion, stating that none of these courts apply a “true
       de novo standard of review” that gives no deference at all to the trial court. The
       State is correct only in the sense that these courts distinguish between review of the
       any factual findings for clear error and de novo review of the court’s ultimate ruling
       on the sufficiency of the Franks motion. See, e.g., People v. Allen, 631 F.3d 164,
       171 (4th Cir. 2011) (“We assess de novo the legal determinations underlying a
       district court’s suppression rulings, including the denial of a Franks hearing, and
       we review the court’s factual findings relating to such rulings for clear error.”);
       United States v. Graham, 275 F.3d 490, 505 (6th Cir. 2001) (“We review the
       district court’s denial of a Franks hearing under the same standard as for the denial
       of a motion to suppress: the district court’s factual findings are reviewed for clear
       error and its conclusions of law are reviewed de novo.”). However, the State goes


                                                - 16 -
       further, arguing that the clear error standard of review is “very similar” to the
       highly deferential abuse of discretion standard.

¶ 68       We reject the notion that clear error review is indistinguishable from review for
       abuse of discretion. As we have noted, review for clear error review applies to
       findings of historical fact and gives due weight to any inferences drawn from those
       facts by the fact finder, warranting reversal only when those findings are against the
       manifest weight of the evidence. People v. Luedemann, 222 Ill. 2d 530, 542 (2006).
       This stands in sharp contrast to the requirement that an abuse of discretion will be
       found only when the trial court’s decision was “arbitrary, fanciful or unreasonable
       or where no reasonable man would take the view adopted by the trial court.”
       (Internal quotation marks omitted.) People v. Santos, 211 Ill. 2d 395, 401 (2004).

¶ 69       In the present case, the appellate court reviewed the trial court’s ruling for
       abuse of discretion, relying on certain language in our opinion in Lucente, where
       we said that given the presumption of validity with respect to an affidavit
       supporting a search warrant, “[s]o long as the trial court’s judgment is exercised
       within permissible limits, that judgment will not be disturbed.” Lucente, 116 Ill. 2d
       at 153. The State characterizes this comment in Lucente as implicitly settling the
       question of the proper standard of review and invokes the doctrine of stare decisis
       to state that this question is settled law under this court’s precedents. The State also
       suggests that this court’s mention of the “unavoidably subjective nature” of “these
       determinations” (id.), was an indication of our approval of a deferential standard of
       review.

¶ 70       Lucente came to this court in a different procedural posture: the trial court had
       granted the defendant’s motion for a Franks hearing and after that hearing quashed
       the warrant and suppressed the evidence. Id. at 139. This court affirmed, finding
       that the decision to quash the warrant and suppress evidence was not against the
       manifest weight of the evidence. Id. at 155. Prior to reaching this issue, however,
       this court addressed the State’s threshold argument that the trial court erred by
       allowing the Franks hearing because the defendant had not made the “substantial
       preliminary showing” required by Franks.

¶ 71       While this court did not invoke a particular standard of review, it did discuss the
       nature of the inquiry. First, the trial court must give effect to the presumption of
       validity of the search warrant. Id. at 147. Second, the motion must allege deliberate
       falsehood or reckless disregard for the truth, and these allegations must be

                                                - 17 -
       accompanied by an offer of proof. Id. “Affidavits or sworn or otherwise reliable
       statements of witnesses should be furnished, or their absence satisfactorily
       explained.” (Internal quotation marks omitted.) Id. at 148. This type of assessment
       of the adequacy of the motion does not require an exercise of discretion.

¶ 72       This court also noted the purpose of the substantial preliminary showing
       requirement: “to discourage abuse of the hearing process and to enable spurious
       claims to ‘wash out at an early stage.’ ” Id. at 151 (quoting Franks, 438 U.S. at
       170). This threshold standard of a “substantial” showing requires something more
       than mere denial but something less than a preponderance of the evidence. Id. at
       152. Again, determining whether a motion and the accompanying offer of proof
       reach this level is not a discretionary determination.

¶ 73       We did say in Lucente that the decision as to whether there has been a
       substantial preliminary showing “must be made by the trial judge, and to a degree
       the decision on the issue will be final” (id. at 152 (citing McCray v. Illinois, 386
       U.S. 300, 308-13 (1967))), and this statement could be read to suggest a degree of
       deference to the trial court’s ruling on a motion for a Franks hearing. McCray,
       however, was decided in 1967—11 years before Franks—so it could not have been
       speaking to the issue of whether a defendant seeking a Franks hearing has made a
       substantial preliminary showing.

¶ 74       Our prior decisions have neither implicitly nor explicitly stated the standard of
       review of a trial court’s determination of whether a defendant has made a
       substantial preliminary showing in his motion for a Franks hearing and
       accompanying documents. To resolve this open question, we must examine the
       nature of the Franks inquiry to determine whether a ruling on the motion is a matter
       of judicial discretion, a factual determination, or an application of the law.

¶ 75       Review for abuse of discretion is proper when the trial court is called upon to
       exercise its equitable powers (Seymour v. Collins, 2015 IL 118432, ¶ 41), or when
       it must, for lack of a better phrase, make a judgment call. As we have recently
       observed, “we review a trial court’s exercise of discretion for abuse of discretion.”
       Id. ¶ 48. Thus, because the admissibility of evidence rests within the discretion of
       the trial court, its decision will not be disturbed absent an abuse of that discretion.
       People v. Becker, 239 Ill. 2d 215, 234 (2010). Similarly, the extent of
       cross-examination with respect to an appropriate subject of inquiry rests in the
       sound discretion of the trial court. Only in the case of a clear abuse of discretion,

                                               - 18 -
       resulting in manifest prejudice to the defendant, will a reviewing court interfere.
       People v. Stevens, 2014 IL 116300, ¶ 16. In these contexts, the trial court’s
       familiarity with the facts and circumstances of the case and the progress of the
       litigation give it particular insight into the admissibility of evidence or the scope of
       permissible cross-examination. A motion for a Franks hearing does not require the
       trial court to draw upon any particular familiarity with the case. Instead, the motion
       asks the trial court to assess the sufficiency of the allegations in the motion, giving
       effect to a presumption of validity that attaches to a warrant affidavit. People v.
       Petrenko, 237 Ill. 2d 490, 499 (2010). We conclude that the court’s ruling on a
       motion for a Franks hearing is not a matter of judicial discretion comparable to the
       admissibility of evidence or the scope of cross-examination.

¶ 76       We also reject the manifest weight of the evidence standard and the clearly
       erroneous standard for review of this question. In criminal cases, these standards
       are applied in limited circumstances. Due to the trial court’s “pivotal role in the
       evaluation process,” its ultimate conclusion on a claim of racial bias in jury
       selection under Batson v. Kentucky, 476 U.S. 79 (1986), will not be overturned
       unless it is clearly erroneous. People v. Davis, 233 Ill. 2d 244, 261-62 (2009). We
       apply the manifest weight of the evidence standard to certain factual determinations
       of the trial court. Specifically, we review a trial court’s ruling on a motion to
       suppress under a two-part standard: the trial court’s factual findings will be
       reversed only if they are against the manifest weight of the evidence, but the trial
       court’s ultimate ruling on whether suppression is warranted is reviewed de novo.
       People v. Gaytan, 2015 IL 116223, ¶ 18.

¶ 77       Thus, in People v. Stewart, 105 Ill. 2d 22 (1984), this court reviewed the trial
       court’s ruling on a motion to suppress evidence obtained pursuant to a search
       warrant. Id. at 41. The defendant had been afforded a Franks hearing on his claim
       of improper police conduct in obtaining the warrant. Id. at 40. The evidence at the
       Franks hearing showed that while there were a number of incorrect statements in
       the warrant affidavit, no evidence showed that they were inserted to deceive the
       magistrate or were the product of reckless disregard for the truth. Id. at 41. Thus,
       denial of the suppression motion was affirmed under the manifest error standard.
       Id. at 42.

¶ 78      We conclude that while the manifest weight of the evidence standard is
       applicable when reviewing the trial court’s ruling on the merits after a full Franks


                                                - 19 -
       hearing, the same court’s ruling on the threshold question of whether to hold an
       evidentiary hearing invites review under a less deferential standard.

¶ 79      We, therefore, hold that review of a trial court’s ruling on a motion for a Franks
       hearing is subject to de novo review. A reviewing court is as capable as the trial
       court of determining whether the motion and supporting documents have made a
       substantial preliminary showing.



¶ 80                       Application to the Facts of the Present Case

¶ 81       The specific question that we must address is whether defendant made a
       substantial preliminary showing that a false statement was intentionally,
       knowingly, or recklessly included by the affiant in the warrant affidavit. Franks,
       438 U.S. at 155-56. The guilt or innocence of the defendant is not relevant to this
       question. See Lucente, 116 Ill. 2d at 153. Thus, it is irrelevant that the officer’s
       suspicions about the presence of guns and drugs at the Parkside address turned out
       to be well-founded.

¶ 82       The State argues that defendant’s first motion was properly denied because the
       alleged misstatements therein were all satisfactorily explained. The nonexistent
       address in the warrant complaint was due to two typographical errors. Officer
       DeBois’s three-day tenure as a Markham police officer did not necessarily
       contradict his claim of a three-month investigation of the defendant because he had
       previously been a police officer in the neighboring suburb of Harvey, Illinois.
       Finally, the alibi affidavits from defendant, his family members, and a family friend
       were self-serving and not entitled to consideration.

¶ 83       We agree that the affidavits were “self-serving” in the sense that they were
       provided by friends and family members for defendant’s benefit. Indeed, any
       affidavit provided in support of a motion for a Franks hearing will be self-serving
       because a defendant is highly unlikely to submit an affidavit that undermines his
       position. Further, the mere fact that an affidavit serves the defendant’s interests
       does not render it inherently incredible.

¶ 84       Thus, in Lucente, this court rejected the State’s argument that the trial court had
       erred by allowing a Franks hearing. The defendant submitted three affidavits—his
       own, his wife’s, and his sister’s—all of which stated that he was with them at a
       family gathering at the sister’s apartment during the time of the alleged drug sale.
                                               - 20 -
       Id. at 154. “Furthermore,” this court observed, all three affidavits were “sufficiently
       detailed so as to subject the affiants to the penalties of perjury if they [were]
       untrue.” Id. Because the defendant’s allegations of intentional falsehoods in the
       warrant affidavit were supported by “such sworn corroboration,” the defendant’s
       preliminary showing was more than a “mere denial” of guilt, and an evidentiary
       hearing was warranted. Id.

¶ 85       However, we need not consider whether defendant’s first two motions were
       properly denied by the trial court, because we conclude that the third motion, taken
       together with the alibi affidavits, meets the standard of a substantial preliminary
       showing.

¶ 86       As an initial matter, we note the unusual facts of this case. In his warrant
       affidavit, the officer stated that the informant had been arrested during a traffic stop
       that occurred at a specific location at a specific time. The police report of the traffic
       stop identifies three people who were in the car that was stopped by the Markham
       police on Cherry Lane that afternoon: Aaron Lindsey, Miles Copeland, and Jeron
       Cotton. Defendant, in his third Franks motion, was not seeking to learn the identity
       of the confidential informant. He had already narrowed the possibilities to these
       three persons and had eliminated Lindsey from consideration.

¶ 87       Copeland has sworn that he was the confidential informant who accompanied
       Officer DeBois to the warrant hearing and that he perjured himself by signing an
       affidavit he knew to be false. He explains his conduct as being the result of threats
       and coercion by Officer DeBois. He has admitted that he obtained the marijuana
       not by purchasing it from defendant, but by committing an armed robbery.

¶ 88       The State attempts to discount the Copeland affidavit, noting that it has not
       acknowledged that Copeland was the confidential informant and that his identity
       “cannot be independently established in the record.” This, of course, is the nature of
       the confidential informant—his identity is deliberately omitted from the record.
       The State would have us create a catch-22 so that even if the informant comes
       forward with evidence that would justify a Franks hearing, the State would be able
       to defeat the motion by refusing to acknowledge that he is the informant. We reject
       this approach. If the informant has self-identified and the defendant has otherwise
       sufficiently alleged intentional, knowing, or reckless falsehoods in his Franks
       motion, whether this individual was the actual informant can be ascertained at an
       evidentiary hearing.

                                                - 21 -
¶ 89       The State also points to the Lindsey affidavit and the second motion for a
       Franks hearing to suggest that the Copeland affidavit should be given no weight
       because of the inconsistencies between the two. We need not speculate as to why
       Lindsey falsely stated that he had purchased the marijuana at school rather than
       admitting that he had been a party to an armed robbery, or why he might have
       believed that he was falsely identified by the officer as an informant after he was
       arrested in his mother’s car, with his stepfather’s gun, and he claimed ownership of
       the marijuana. Any explanations of his involvement can be elicited at the Franks
       hearing where he can be cross-examined by the State.

¶ 90      We are similarly unpersuaded by the State’s urging that we defer to the “neutral
       and detached magistrate’s determination” of probable cause for two reasons. First,
       we are not reviewing the decision of the issuing judge, and second, we will not
       adopt a rule that would shield a police officer’s intentional, knowing, or reckless
       misleading of the magistrate.

¶ 91      We conclude that the Copeland affidavit, which includes several inculpatory
       admissions, taken together with the affidavits of four individuals who swear to have
       been with defendant at a different location during the day of the alleged sale,
       overcome the presumption of validity generally afforded a sworn warrant affidavit.

¶ 92       In Franks, the Supreme Court stated that the presumption of validity will be
       overcome and an evidentiary hearing will be justified if several conditions are met.
       Franks, 438 U.S. at 171. First, “the challenger’s attack must be more than
       conclusory and must be supported by more than a mere desire to cross-examine.”
       Id. Defendant in the present case did more than merely assert his entitlement to a
       Franks hearing. Second, “[t]here must be allegations of deliberate falsehood or of
       reckless disregard for the truth.” Id. Defendant has alleged police coercion to obtain
       false statements for inclusion in the warrant affidavit. Third, “those allegations
       must be accompanied by an offer of proof” and must “point out specifically the
       portion of the warrant affidavit that is claimed to be false.” Id. The Copeland
       affidavit meets this requirement. Finally, the defendant must furnish “[a]ffidavits or
       sworn or otherwise reliable statements of witnesses.” Id. Defendant has done so by
       providing affidavits from several alibi witnesses and from the confidential
       informant.

¶ 93      When these requirements are met, the next step is for the court to examine the
       warrant affidavit, setting aside the allegedly false or reckless statements, to

                                               - 22 -
       determine whether sufficient content remains to support a finding of probable
       cause. Id. at 172. In the present case, if the statement of the confidential informant
       is disregarded, all that remains of the warrant affidavit is the officer’s suspicions
       that illicit drug sales and gun possession were occurring at a particular address.
       This would not meet the probable cause standard. When, as here, the remaining
       content of the warrant affidavit is not sufficient to support probable cause, the
       defendant is entitled to a Franks hearing. Id.

¶ 94      We, therefore, affirm the judgment of the appellate court. Defendant has made a
       substantial preliminary showing that entitles him to a Franks hearing, at which he,
       DeBois, 3 Copeland, and other witnesses can testify under oath, be cross-examined,
       and have their credibility assessed by the trial court.



¶ 95                                            CONCLUSION

¶ 96       In sum, we hold that a Franks hearing is not foreclosed on the sole basis that a
       confidential informant whose statements formed the basis for a warrant application
       appears before the judge at the warrant hearing. We further hold that appellate
       review of a trial court’s ruling on a motion for a Franks hearing is de novo. Finally,
       we find that the defendant made a substantial preliminary showing that a false
       statement was intentionally, knowingly, or recklessly included in the warrant
       affidavit, and he is, therefore, entitled to a Franks hearing to determine whether the
       warrant must be quashed and the evidence obtained thereby suppressed.



¶ 97       Appellate court judgment affirmed.

¶ 98       Circuit court judgment reversed.

           3
            We decline the defendant’s request that we take judicial notice of several cases in which
       Officer DeBois has been sued for fourth amendment violations and of his imprisonment after
       pleading guilty to lying to the Federal Bureau of Investigation regarding a sexual assault on a
       woman in police custody. Although these facts are a matter of public record, and we may take
       judicial notice of matters that are readily verifiable from sources of indisputable accuracy (People v.
       Mata, 217 Ill. 2d 535, 539 (2005)), this information would not have been available to the trial court
       when it ruled on defendant’s motions for a Franks hearing and, as such, is not relevant to the issues
       raised in this appeal. Any after-acquired evidence relevant to the officer’s credibility may be offered
       by the defendant at the Franks hearing.


                                                       - 23 -